Order, Supreme Court, New York County (Franklin Weissberg, J.), entered November 29, 2000, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Given the absence of notice to defendants, the mere fact that the surface of defendants’ cellar door was slippery when wet is insufficient to raise a triable issue as to negligence (see, Wasserstrom v New York City Tr. Auth., 267 AD2d 36, 37, lv denied 94 NY2d 761). The expert affidavit offered by plaintiff was properly given no weight, since the expert’s opinion that safety required more than the familiar raised treads on the metal cellar door was not supported by nonconclusory reference to specific, currently applicable safety standards or practices (see, Cornwell v Otis El. Co., 275 AD2d 649; Mosher v Town of Oppenheim, 263 AD2d 605, 606). Concur—Tom, J.P., Andrias, Buckley, Wallach and Lerner, JJ.